Title: From Abigail Smith Adams to Harriet Welsh, 8 March 1817
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear H
					Quincy March 8th 1817
				
				I have not had any opportunity of writing to you before—indeed I have been So occupied: that I have not had time, for beside Sickness, the good folk who love Sleighing have many of them embraced this opportunity of visiting us; and Louissa wants constant watching to Supply her by little & little with the small nourishment She takes and to See that She does not exceed her Strength by Sitting up too long—She does gain I think, but is not allowd to take any but liquid nourishment, and has Some fever yet, and a hacking cough—I have not written a line to Caroline this fortnight I Shall rely upon you, for I must write to go by the vessel to Liverpool—thanks for all your kind attentions I will keep the Stockings you Sent & thank you to get me three pr more—inclose a 2 D. Bill. I Should like to send 10—but—I fear mr E A will be discouraged to day the travelling is so bad—Yours as ever
				
					A A
				
				
			